                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  WELLS FARGO BANK, N.A. AS
  TRUSTEE FOR THE                                   CV 18-49-M-DLC
  CERTIFICATEHOLDERS OF THE
  ASSET BACKED SECURITIES
  CORPORATION HOME EQUITY                            ORDER
  LOAN TRUST, ASSET BACKED
  PASS-THROUGH CERTIFICATES,
  SERIES WMC 2005-HES,

                       Plaintiff,

        vs.

  RICK J. BOWLER,

                       Defendant.

      Before the Court is Plaintiff's Unopposed Motion to Stay Scheduling Order

(Doc. 28). On January 15, 2019, Plaintiff filed a Motion for Summary Judgment

(Doc. 20). This Motion is now fully briefed and ripe for ruling. Plaintiff requests

that the current schedule be stayed pending resolution of this dispositive motion so

as to potential avert further expenses in preparation for trial. Accordingly,

      IT IS ORDERED that the Motion (Doc. 28) is GRANTED and further

proceedings in this case shall be STAYED until such time as Plaintiff's Motion

(Doc. 20) has been ruled on.


                                         -1-
DATED this 2.2~iay of April, 2019.




                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                             -2-
